t c memo united_states tax_court john f and carolyn j joseph petitioners v commissioner of internal revenue respondent docket no 6799-04l filed date john f joseph pro_se paul butler for respondent memorandum findings_of_fact and opinion jacobs judge respondent sent petitioners a notice_of_determination concerning collection action s under section and or in which respondent determined to proceed with collection by levy of petitioners’ income taxes for 1unless otherwise indicated section references are to the internal_revenue_code in effect at relevant times rule references are to the tax_court rules_of_practice and procedure pursuant to sec_6330 petitioners seek our review of respondent’s determination the issue for decision is whether respondent’s determination was an abuse_of_discretion findings_of_fact some of the facts have been deemed stipulated pursuant to rule f the deemed stipulations with accompanying exhibits are incorporated herein by this reference petitioners john f joseph and carolyn j joseph husband and wife resided in silver spring maryland when they filed their petition in this case john f joseph petitioner is years of age and has a master’s degree he is a chemical engineer employed by the u s department of energy at a grade of gs-15 petitioners began to experience financial difficulties when their son was diagnosed with a terminal illness petitioners’ son died in date petitioners filed joint income_tax returns for through but did not pay the balances due shown on the returns in date petitioners entered into an installment_agreement with respondent with respect to their and income_tax liabilities petitioners agreed that during the term of the 2carolyn j joseph did not appear at trial the court sua sponte will dismiss the case for lack of prosecution with respect to her and enter a decision for respondent with respect to her consistent with the decision entered with respect to john f joseph installment arrangement they would make monthly payments of dollar_figure timely file all tax returns and timely pay all federal taxes that become due petitioners paid dollar_figure monthly from january through date they did not make an installment_payment in date after petitioners failed to make the date payment the installment_agreement was revised to include unpaid taxes for and the amount of the monthly payments was increased to dollar_figure petitioners paid dollar_figure in date and made monthly payments of dollar_figure from date through date and in date they did not make a payment in august or date or after date on date the internal_revenue_service irs mailed to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing the levy notice with respect to petitioners’ liability for income taxes for the levy notice reflects the following unpaid tax_liabilities for 3petitioners made two payments of dollar_figure each in date but did not make a payment in date year income_tax statutory additions total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date petitioners filed a form request for a collection_due_process_hearing on date the irs appeals_office sent a letter to petitioners that acknowledged receipt of their request for a hearing and explained the appeal process on date the irs appeals_office sent petitioners a letter requesting that they submit certain information including a completed collection information statement on date the appeals officer assigned to conduct the administrative hearing sent a letter to petitioners requesting that they call her to schedule the hearing petitioners submitted a form 433-a collection information statement for wage earners and self-employed individuals collection statement on the collection statement petitioners stated that the value of their residence was dollar_figure subject_to a dollar_figure mortgage and that they owned other real_property valued at dollar_figure the value of the real_property stated on the collection statement was based on the assessed value of the property for property_tax purposes on the collection statement petitioners stated that they had a combined monthly income of dollar_figure and total expenses of dollar_figure on january and date the appeals officer spoke by telephone with petitioner concerning payment of petitioners’ outstanding tax_liabilities petitioner requested that he be allowed to pay petitioners’ tax_liability in monthly installments of dollar_figure the appeals officer advised petitioner that she could not consider an installment_agreement calling for monthly payments of dollar_figure unless the balance due for all years was reduced to dollar_figure or less petitioner told the appeals officer that he could not pay the dollar_figure required to reduce the balance to dollar_figure the appeals officer informed petitioner that since he could not bring the balance to dollar_figure any new installment_agreement would require petitioners to pay monthly installments in an amount equal to the amount of their available income after necessary expenses the appeals officer suggested that petitioners borrow against the equity in their real_property and or other assets to pay the balance in full petitioner did not agree to the alternatives suggested by the appeals officer petitioners did not raise any spousal defenses the irs appeals_office issued a notice_of_determination dated date sustaining the proposed collection by levy on date petitioners filed a petition in this court challenging respondent’s determination opinion sec_6330 entitles a taxpayer to notice and an opportunity for a hearing before the irs can proceed with tax collection by levy upon request a taxpayer is entitled to a fair hearing before an impartial appeals officer sec_6330 at the hearing the appeals officer is required to verify that the requirements of any applicable law or administrative procedure have been met and to consider any relevant issue the taxpayer raises relating to the unpaid tax or the proposed levy sec_6330 and a relevant issues include an appropriate spousal defense challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 the taxpayer may challenge the existence or amount of the underlying tax_liability if he she did not receive a statutory_notice_of_deficiency for the tax_liability or did not have an opportunity to dispute it sec_6330 following the hearing the appeals officer must determine whether the collection action is to proceed taking into account the issues raised by the taxpayer at the hearing and whether the proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary sec_6330 if the commissioner issues a determination_letter to the taxpayer following an administrative hearing the taxpayer may file a petition for judicial review of that determination sec_6330 115_tc_35 114_tc_176 we have jurisdiction over this matter because petitioners filed a timely petition for review in response to respondent’s valid notice_of_determination to proceed with collection of their income_tax liabilities see sec_6330 117_tc_159 117_tc_122 114_tc_604 114_tc_492 petitioners do not dispute the existence or amount of the underlying tax_liabilities for thus we must determine whether the determination to proceed with collection of those tax_liabilities by levy was an abuse of respondent’s discretion the internal_revenue_manual irm together with sec_301_6159-1 proced admin regs establishes the irs’s procedures for determining whether an installment_agreement will facilitate collection of the liability see 123_tc_1 affd 412_f3d_819 7th cir etkin v commissioner tcmemo_2005_245 mccorkle v commissioner tcmemo_2003_34 schulman v commissioner tcmemo_2002_129 when determining whether an installment_agreement will facilitate the collection of tax the irs considers the taxpayer’s ability to pay the tax by analyzing the taxpayer’s assets liabilities and monthly income and expenses schulman v commissioner supra in determining the amount a taxpayer is able to pay the irs allows the taxpayer to offset income with certain necessary or conditional expenses provided the taxpayer substantiates them id citing administration irm cch sec_5 to at big_number big_number necessary expenses are those that provide for a taxpayer’s health and welfare and or the production_of_income administration irm cch sec_5 at big_number conditional expenses are any expenses other than necessary expenses id sec_5 at big_number at big_number an appeals officer may allow excessive necessary and conditional expenses provided that the tax_liability including all accruals will be paid within years id sec_5 on the collection statement submitted to the appeals officer petitioners stated that they had a combined monthly income of dollar_figure and total expenses of dollar_figure thus without 4the irs determined that petitioners had a combined gross monthly income of dollar_figure moreover petitioners were unable to continued eliminating any expense as unnecessary or unsubstantiated petitioners had at least dollar_figure of monthly income available to pay their tax_liabilities additionally petitioners stated that the current value of their residence was dollar_figure subject_to a dollar_figure mortgage and that they owned other real_property valued at dollar_figure on the basis of the entirety of the record we conclude that respondent did not abuse his discretion in determining that petitioners’ proposed installment_agreement did not reflect their ability to pay petitioners’ tax_liability including projected accruals would not be fully paid within years under an installment_agreement permitting monthly payments of dollar_figure petitioners have sufficient equity in their real_property and other assets to pay the tax_liability consequently we are satisfied that respondent did not abuse his discretion in denying petitioners’ proposed installment_agreement this case was set for trial on date during that proceeding petitioner gave respondent’s counsel a check for dollar_figure and the parties and the court agreed to continue the case until date to allow petitioner time to attempt to make arrangements to pay the balance of the tax_liabilities for the years at issue continued verify to the satisfaction of the irs the amount claimed as their monthly expenses on date this case was recalled at that hearing petitioner informed the court that he had been unable to borrow from his thrift savings account obtain a home equity loan or otherwise arrange to pay the balance of the tax_liabilities he asked that respondent give him a few months more and then i can pay off the entire thing while we sympathize with petitioners over the loss of their son and the financial burden it placed upon them during the administrative proceedings petitioners made no offers of collection alternatives other than to reinstate an installment_agreement that does not reflect their ability to pay nor did they raise any spousal defenses or challenges to the appropriateness of the levy in conclusion we hold that respondent’s determination to proceed with collection by levy of petitioners’ income taxes for 5in petitioners’ answering brief filed with the court on date petitioner requests that he be allowed to postpone payment of his tax_liabilities until date to allow time to process a new loan from his thrift savings account after the existing loan is repaid in full in date petitioner asks the court to remand the case to respondent’s appeals_office to consider that proposal we will not consider a proposal not made during the administrative proceedings moreover petitioners have over dollar_figure of monthly income available to pay their tax_liabilities and or to pay down the outstanding loan from the thrift_savings_plan yet during the months since they filed the petition in this case petitioners have not increased the monthly payments on the existing loan from petitioner’s thrift savings account and have paid only dollar_figure toward their tax_liabilities under these circumstances petitioner’s request is unreasonable was not an abuse_of_discretion to reflect the foregoing an appropriate order of dismissal and decision will be entered
